                 Case 2:20-cv-01362-MJP Document 51 Filed 07/26/21 Page 1 of 2




 1                                                                 The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11
   NORTHWEST ENVIRONMENTAL
12 ADVOCATES,                                             Case No. 2:20-cv-01362-MJP
13        Plaintiff,
14                                                        ORDER GRANTING JOINT MOTION TO
            v.                                            VACATE TRIAL DATE AND SET
15                                                        SUMMARY JUDGMENT BRIEFING
   THE U.S. ENVIRONMENTAL PROTECTION                      SCHEDULE
16 AGENCY,

17        Defendant.
18
19      The Court hereby GRANTS the Parties’ Joint Motion to Vacate Trial Date and Set Summary

20   Judgment Briefing Schedule. (Dkt. No. 50.) The Court VACATES the trial date and any other
21   remaining case deadlines, and establishes the following summary judgment briefing schedule:
22
                  •    August 20, 2021: Plaintiff’s brief in support of its motion for summary judgment
23                     motion (no more than 30 pages)

24                •    September 17, 2021: Defendant’s brief in support of its cross-motion for summary
                       judgment and response to Plaintiff’s motion (no more than 42 pages)
25
                  •    October 8, 2021: Plaintiff’s reply in support of its motion for summary judgment
26
                       and response to Defendant’s cross-motion (no more than 24 pages)
27

28   ORDER - 1
     Case No. 2:20-cv-01362-MJP
               Case 2:20-cv-01362-MJP Document 51 Filed 07/26/21 Page 2 of 2




 1              •   October 22, 2021: Defendant’s reply in support of its cross-motion for summary
                    judgment (no more than 12 pages).
 2
        IT IS SO ORDERED.
 3

 4      DATED this 26th day of July 2021.

 5

 6                                               A
                                                 The Honorable Marsha J. Pechman
 7
                                                 United States Senior District Judge
 8

 9      Presented by:
        Elisabeth H. Carter
10      U.S. Department of Justice
        Environment & Natural Resources Division
11
        Environmental Defense Section
12      P.O. Box 7611
        Washington, D.C. 20044
13      (202) 598-3141
        Elisabeth.carter@usdoj.gov
14
        Counsel for Defendant
15

16      /s/ Lia Comerford
        Lia Comerford, WSBA No. 56447
17      Earthrise Law Center
        Lewis & Clark Law School
18      10101 S. Terwilliger Blvd.
19      Portland, OR 97219
        Telephone: (503) 768-6823
20      Fax: (503) 768-6642
        E-mail: comerfordl@lclark.edu
21
        /s/ Bryan Telegin
22      Bryan Telegin, WSBA No. 46686
23      Bricklin & Newman, LLP
        1424 Fourth Avenue, Suite 500
24      Seattle, WA 98101
        Telephone: (206) 264-8600
25      Fax: (206) 264-9300
        E-maill: telegin@bnd-law.com
26

27      Counsel for Plaintiff

28   ORDER - 2
     Case No. 2:20-cv-01362-MJP
